Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 02/11/2012 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6)  in view of Goldfarb et al (“Goldfarb,” US 20170346830). 

Regarding claim 1, Ferreira discloses a method implemented by an integrated circuit of a computing device, comprising:
validating a first request for elevated user privileges with respect to a network- based resource, (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Validation by the BTG-RBAC in Step 6 describes a validating a first request for elevated privileges with respect to a network-based resource)
the first request received from a central processing unit communicatively coupled to the integrated circuit; (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, describes a first request by the BTG-RBAC in Step 6 [it is implicit that the application service is run on a computer with a CPU] describes the first request received from a central processing unit coupled to the integrated circuit)
providing a second request for the elevated privileges to a network-based service; (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Step 8 describes a second request for the elevated privileges to a network-based service)
receiving a response from the network-based service, the response indicating that the second request for elevated credentials is granted; (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Step 8 describes receiving a response from the network-based service, the response indicating that the second request for elevated credentials is granted)
in accordance with the elevated privileges (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Validation by the BTG-RBAC in Step 6 describes in accordance with the elevated privileges)
Ferreira fails to explicitly disclose responsive to receiving the response, retrieving a private key stored in a memory communicatively coupled to the integrated circuit; digitally signing a third request, to access the network-based resource, using the retrieved private key; and providing the digitally-signed request to the network-based service to access the network-based resource.
However, in an analogous art, Goldfarb discloses responsive to receiving the response, retrieving a private key stored in a memory communicatively coupled to the integrated circuit; (Goldfarb, [0079], [0090] & [0142] describes responsive to receiving the response, retrieving a private key stored in a memory communicatively coupled to the ASIC [integrated circuit]). 
digitally signing a third request, to access the network-based resource, using the retrieved private key; (Goldfarb, [0006], [0079], [0026], [0028] & [0073] describe digitally signing a plurality of access requests to access the network-based resource using the retrieved private key as described in [0079], [0090] and [0142]). 
and providing the digitally-signed request to the network-based service to access the network-based resource (Goldfarb, [0006], [0079], [0026], [0028] & [0073] describes and providing the digitally-signed request to the network-based service to access the network-based resource)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Goldfarb with the system/method of Ferreira to include responsive to receiving the response, retrieving a private key stored in a memory communicatively coupled to the integrated circuit; digitally signing a third request, to access the network-based resource, using the retrieved private key; and providing the digitally-signed request to the network-based service to access the network-based resource. One would have been motivated to provide management of credentials (Goldfarb, [0002]). 

Regarding claim 2, Ferreira and Goldfarb disclose the method of claim 1. 
Ferreira further discloses wherein said validating comprises: 
requesting a user to provide credentials; (Ferreira, Page 28, Right Column, Section E: Steps to Perform BTG, Steps 1-3 describes requesting a user to provide credentials)
validating the provided credentials; (Ferreira, Page 28, Right Column, Section E: Steps to Perform BTG, Steps 1-3 describes validating the user’s credentials)
and responsive to validating the provided credentials, (Ferreira, Page 28, Right Column, Section E: Steps to Perform BTG, Steps 1-3 describes and responsive to validating the provided credentials)
validating the first request, (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Validation by the BTG-RBAC in Step 6 describes and responsive to validating the provided credentials, validating the first request)

Regarding claim 8, claim 8 is directed to a computing device. Claims 8 is similar in scope to claim 1 and is therefore rejected under the same rationale.

Regarding claim 9, claim 9 is directed to a computing device. Claims 9 is similar in scope to claim 2 and is therefore rejected under the same rationale.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Bowen et al (“Bowen,” US 20170366539). 

Regarding claim 3, Ferreira and Goldfarb disclose the method of claim 2. 
Ferreira and Goldfarb fail to explicitly disclose wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password.
However, in an analogous art, Bowen discloses wherein the credentials comprise at least one of: 
biometric information; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
environmental information; 
a passcode; 
a username; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
or a password, (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Bowen with the system/method of Ferreira  and Goldfarb to include wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password. One would have been motivated to verify that the user is associated with the corresponding domains or addresses, and authorized to have actions performed for them (Bowen, [0002]). 

Regarding claim 10, claim 10 is directed to the computing device of claim 9. Claim 10 is similar in scope to claim 3 and is therefore rejected under the same rationale.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Skygebjerg et al (“Skygebjerg,” US 20150242602). 

Regarding claim 4, Ferreira and Goldfarb disclose the method of claim 2. 
Ferreira and Goldfarb fail to explicitly disclose wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. 
However, in an analogous art, Skygebjerg discloses wherein the second request comprises at least one of:  (Skygebjerg, [0050] describes a second request)
an identifier of the computing device;  
the provided credentials; 
an identifier of the network-based resource; 
voltage characteristics of the computing device; 
temperature characteristics of the computing device; 
or a location of the computing device (Skygebjerg, [0050] describe a second request for a location of the computing device)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Skygebjerg with the system/method of Ferreira and Goldfarb to include wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 

Regarding claim 11, claim 11 is directed to the computing device of claim 9. Claim 11 is similar in scope to claim 4 and is therefore rejected under the same rationale.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6), Goldfarb et al (“Goldfarb,” US) in view of Skygebjerg et al (“Skygebjerg,” US 20150242602) and further in view of Gibson et al (“Gibson,” US 20210084021). 


Regarding claim 5, Ferreira and Goldfarb disclose the method of claim 1. 
Ferreira and Goldfarb fail to explicitly disclose wherein said validating comprises: determining a location in which the computing device is located; determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that the location is one from a plurality of predetermined locations; determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and responsive to determining that the location is one from the plurality of predetermined locations and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request.
However, in an analogous art, Skygebjerg discloses wherein said validating comprises: 
determining a location in which the computing device is located; (Skygebjerg, [0050] describe a second request for a location of the computing device)
determining that the location is one from a plurality of predetermined locations; (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
and responsive to determining that the location is one from the plurality of predetermined locations (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of Skygebjerg with the system/method of Ferreira and Goldfarb to include wherein said validating comprises: determining a location in which the computing device is located; determining that the location is one from a plurality of predetermined locations; and responsive to determining that the location is one from the plurality of predetermined locations. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 
Ferreira, Goldfarb and Skygebjerg fail to explicitly disclose determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that at least one of:  the voltage characteristics are below a predetermined threshold,  or the temperature characteristics are below a predetermined threshold;  a and determining that at least one of the voltage characteristics are below a predetermined threshold  or the temperature characteristics are below a predetermined threshold, validating the first request. 
However, in an analogous art, Gibson discloses determining at least one of voltage characteristics or temperature characteristics associated with the computing device; (Gibson, [0115], [0119], [0013] describes determining at least one of temperature characteristics associated with the computing device)
determining that at least one of:  
the voltage characteristics are below a predetermined threshold,  
or the temperature characteristics are below a predetermined threshold;  (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
and determining that at least one of the voltage characteristics are below a predetermined threshold  
or the temperature characteristics are below a predetermined threshold, (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
validating the first request, (Gibson, [0035] & [0038], describes authenticating the first request [validating]). 
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Gibson with the system/method of Ferreira, Goldfarb and Skygebjerg to include wherein said validating comprises: determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 

Regarding claim 12, claim 12 is directed to the computing device of claim 8. Claim 12 is similar in scope to claim 5 and is therefore rejected under the same rationale.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Blagodurov et al (“Blagodurov,” US 20220100668). 

Regarding claim 6, Ferreira and Goldfarb disclose the method of claim 1. 
Ferreira and Goldfarb fail to explicitly disclose wherein the integrated circuit comprises a configuration register that maintains a number of first requests received from the central processing unit.
However, in an analogous art, Blagodurov discloses wherein the integrated circuit comprises a configuration register that maintains a number of first requests received from the central processing unit (Blagodurov, [0061], [0064], [0065], [0030] & [0040] describes wherein the integrated circuit comprises a configuration register that maintains a number of first access requests received from the CPU)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Blagodurov with the system/method of Ferreira and Goldfarb to include wherein the integrated circuit comprises a configuration register that maintains a number of first requests received from the central processing unit. One would have been motivated to monitor memory access traffic in a data processing system (Blagodurov, [0016]). 

Regarding claim 13, claim 13 is directed to the computing device of claim 8. Claim 13 is similar in scope to claim 6 and is therefore rejected under the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Blagodurov et al (“Blagodurov,” US 20220100668) and further in view of Avetisov et al (“Avetisov,” US 20200280855). 

Regarding claim 7, Ferreira, Goldfarb and Blagodurov disclose the method of claim 6. 
Ferreira, Goldfarb and Blagodurov fail to explicitly disclose wherein said validating further comprises: determining whether the number of first requests has a predetermined relationship with a predetermined threshold; in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold, validating the first request; and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold, denying the first request. 
However, in an analogous art, Avetisov discloses wherein said validating further comprises: (Avetisov, [0213] describes wherein said authenticating [validating])
determining whether the number of first requests has a predetermined relationship with a predetermined threshold; (Avetisov, [0052], [0058]-[0059] describes determining whether the number of first requests has a predetermined relationship with a predetermined threshold)
in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold, (Avetisov, [0052], [0058]-[0059] describes in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold)
validating the first request; (Avetisov, [0034], [0038], [0057] & [0058], describes authenticating [validating] the first request)
and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold, (Avetisov, [0052], [0059], [0084], [0114] and [0115] describes and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold it’s based on policy alone)
denying the first request, (Avetisov, [0084], [0114] and [0115] describe denying the first request)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Avetisov with the system/method of Ferreira, Goldfarb and Blagodurov to include wherein said validating further comprises: determining whether the number of first requests has a predetermined relationship with a predetermined threshold; in response to determining that the number of first requests has the predetermined relationship with the predetermined threshold, validating the first request; and in response to determining that the number of first requests does not have the predetermined relationship with the predetermined threshold, denying the first request. One would have been motivated to initiate authentication (Avetisov, [0003]). 

Regarding claim 14, claim 14 is directed to the device of claim 13. Claim 14 is similar in scope to claim 7 and is therefore rejected under the same rationale.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6), Ray et al (“Ray,” US 20220158846) in view of Goldfarb et al (“Goldfarb,” US 20170346830) 

Regarding claim 15, Ferreira discloses a method implemented by an integrated circuit of a computing device,
comprising:
validating a first request for elevated user privileges with respect to a network-
based resource, (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Validation by the BTG-RBAC in Step 6 describes a validating a first request for elevated privileges with respect to a network-based resource)
the first request received from a central processing unit communicatively coupled to the integrated circuit; (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, describes a first request by the BTG-RBAC in Step 6 [it is implicit that the application service is run on a computer with a CPU] describes the first request received from a central processing unit coupled to the integrated circuit)
providing a second request for the elevated privileges to a network-based service; (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Step 8 describes a second request for the elevated privileges to a network-based service)
receiving a response from the network-based service, the response indicating that the second request for elevated credentials is granted and (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Step 8 describes receiving a response from the network-based service, the response indicating that the second request for elevated credentials is granted)
Ferreira fails to explicitly disclose comprising a private key;
However, in an analogous art, Ray discloses comprising a private key (Ray, [0006], response with a private key)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Goldfarb with the system/method of Ferreira to include comprising a private key. One would have been motivated to authenticate a client device or service (client) to a remote device or service in order to access a secure resource thereon (Ray, [0005]). 
Ferreira and Ray fail to explicitly disclose digitally signing a third request, to access the network-based resource in accordance with the elevated privileges, using the private key; and providing the digitally-signed request to the network-based service to access the network-based resource.
However, in an analogous art, Goldfarb discloses digitally signing a third request, to access the network-based resource in accordance with the elevated privileges, using the private key; and (Goldfarb, [0079], [0090] & [0142] describes responsive to receiving the response, retrieving a private key stored in a memory communicatively coupled to the ASIC [integrated circuit]). 
providing the digitally-signed request to the network-based service to access the network-based resource (Goldfarb, [0006], [0079], [0026], [0028] & [0073] describes and providing the digitally-signed request to the network-based service to access the network-based resource)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Goldfarb with the system/method of Ferreira and Ray to include digitally signing a third request, to access the network-based resource in accordance with the elevated privileges, using the private key; and providing the digitally-signed request to the network-based service to access the network-based resource. One would have been motivated to provide management of credentials (Goldfarb, [0002]). 



Regarding claim 16, Ferreira, Ray and Goldfarb disclose the method of claim 15. 
Ferreira further discloses wherein said validating comprises: 
requesting a user to provide credentials; (Ferreira, Page 28, Right Column, Section E: Steps to Perform BTG, Steps 1-3 describes requesting a user to provide credentials)
validating the provided credentials; and (Ferreira, Page 28, Right Column, Section E: Steps to Perform BTG, Steps 1-3 describes validating the user’s credentials)
responsive to validating the provided credentials, (Ferreira, Page 28, Right Column, Section E: Steps to Perform BTG, Steps 1-3 describes and responsive to validating the provided credentials)
validating the first request, (Ferreira, Page 28, Section E, Right Hand Column to Page 29, Left Hand Column, Validation by the BTG-RBAC in Step 6 describes and responsive to validating the provided credentials, validating the first request)

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6), Ray et al (“Ray,” US 20220158846)  in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Bowen et al (“Bowen,” US 20170366539). 

Regarding claim 17, Ferreira, Ray and Goldfarb disclose the method of claim 16. 
Ferreira, Ray and Goldfarb fail to explicitly disclose wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password.
However, in an analogous art, Bowen discloses wherein the credentials comprise at least one of: 
biometric information; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
environmental information; 
a passcode; 
a username; (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
or a password, (Bowen, [0018], A user can provide any of various types of credentials in order to authenticate an identity of the user to the provider. These credentials can include, for example, a username and password pair, biometric data, a digital signature, or other such information)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Bowen with the system/method of Ferreira, Ray  and Goldfarb to include wherein the credentials comprise at least one of: biometric information; environmental information; a passcode; a username; or a password. One would have been motivated to verify that the user is associated with the corresponding domains or addresses, and authorized to have actions performed for them (Bowen, [0002]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6), Ray et al (“Ray,” US 20220158846) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Skygebjerg et al (“Skygebjerg,” US 20150242602). 

Regarding claim 18, Ferreira, Ray and Goldfarb disclose the method of claim 16. 
Ferreira, Ray and Goldfarb fail to explicitly disclose wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. 
However, in an analogous art, Skygebjerg discloses wherein the second request comprises at least one of:  (Skygebjerg, [0050] describes a second request)
an identifier of the computing device;  
the provided credentials; 
an identifier of the network-based resource; 
voltage characteristics of the computing device; 
temperature characteristics of the computing device; 
or a location of the computing device (Skygebjerg, [0050] describe a second request for a location of the computing device)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Skygebjerg with the system/method of Ferreira, Ray and Goldfarb to include wherein the second request comprises at least one of: an identifier of the computing device;  the provided credentials; an identifier of the network-based resource; voltage characteristics of the computing device; temperature characteristics of the computing device; or a location of the computing device. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 
	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6), Ray et al (“Ray,” US 20220158846), Goldfarb et al (“Goldfarb,” US) in view of Skygebjerg et al (“Skygebjerg,” US 20150242602) and further in view of Gibson et al (“Gibson,” US 20210084021). 

Regarding claim 19, Ferreira, Ray and Goldfarb disclose the method of claim 15. 
Ferreira, Ray and Goldfarb fail to explicitly disclose wherein said validating comprises: determining a location in which the computing device is located; determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that the location is one from a plurality of predetermined locations; determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and responsive to determining that the location is one from the plurality of predetermined locations and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request.
However, in an analogous art, Skygebjerg discloses wherein said validating comprises: 
determining a location in which the computing device is located; (Skygebjerg, [0050] describe a second request for a location of the computing device)
determining that the location is one from a plurality of predetermined locations; (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
and responsive to determining that the location is one from the plurality of predetermined locations (Skygebjerg, [0034] describes determining that the location is one from a plurality of predetermined locations which are ones taken previously by GPS and compared to a current location)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of Skygebjerg with the system/method of Ferreira, Ray and Goldfarb to include wherein said validating comprises: determining a location in which the computing device is located; determining that the location is one from a plurality of predetermined locations; and responsive to determining that the location is one from the plurality of predetermined locations. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 
Ferreira, Goldfarb and Skygebjerg fail to explicitly disclose determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that at least one of:  the voltage characteristics are below a predetermined threshold,  or the temperature characteristics are below a predetermined threshold;  a and determining that at least one of the voltage characteristics are below a predetermined threshold  or the temperature characteristics are below a predetermined threshold, validating the first request. 
However, in an analogous art, Gibson discloses determining at least one of voltage characteristics or temperature characteristics associated with the computing device; (Gibson, [0115], [0119], [0013] describes determining at least one of temperature characteristics associated with the computing device)
determining that at least one of:  
the voltage characteristics are below a predetermined threshold,  
or the temperature characteristics are below a predetermined threshold;  (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
and determining that at least one of the voltage characteristics are below a predetermined threshold  
or the temperature characteristics are below a predetermined threshold, (Gibson, [0115], [0119] and [0013] describes the temperature characteristics are below a predetermined threshold)
validating the first request, (Gibson, [0035] & [0038], describes authenticating the first request [validating]). 
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Gibson with the system/method of Ferreira, Ray, Goldfarb and Skygebjerg to include wherein said validating comprises: determining at least one of voltage characteristics or temperature characteristics associated with the computing device; determining that at least one of: the voltage characteristics are below a predetermined threshold, or the temperature characteristics are below a predetermined threshold; and determining that at least one of the voltage characteristics are below a predetermined threshold or the temperature characteristics are below a predetermined threshold, validating the first request. One would have been motivated to provide secure verification of the identity of a user (Skygebjerg, [0002]). 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ferreira et al (“Ferreira,” “How to Break into RBAC: The BTG-RBAC Model” Computer Security Applications Conference, 2009, ACSAC ’09, ACM, Stresa, Italy, June 3, 2009, Pages 197-206, ISBN: 978-1-60558-537-6), Ray et al (“Ray,” US 20220158846) in view of Goldfarb et al (“Goldfarb,” US 20170346830) and further in view of Blagodurov et al (“Blagodurov,” US 20220100668). 

Regarding claim 20, Ferreira, Ray and Goldfarb disclose the method of claim 15. 
Ferreira, Ray and Goldfarb fail to explicitly disclose wherein the integrated circuit comprises a configuration register that maintains a number of first requests received from the central processing unit.
However, in an analogous art, Blagodurov discloses wherein the integrated circuit comprises a configuration register that maintains a number of first requests received from the central processing unit (Blagodurov, [0061], [0064], [0065], [0030] & [0040] describes wherein the integrated circuit comprises a configuration register that maintains a number of first access requests received from the CPU)
Therefore, it would have been obvious to a person of ordinary skill in the art,
before the effective filing date of the claimed invention to combine the teachings of
Blagodurov with the system/method of Ferreira, Ray and Goldfarb to include wherein the integrated circuit comprises a configuration register that maintains a number of first requests received from the central processing unit. One would have been motivated to monitor memory access traffic in a data processing system (Blagodurov, [0016]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES J WILCOX/Examiner, Art Unit 2439   

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439